Citation Nr: 0626307	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
lumbosacral fractures.

2.  Entitlement to an increased rating for a major depressive 
disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to 
September 1959.  The veteran thereafter served with a reserve 
component from January 1962 to July 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and March 2005 decisions of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran sustained lumbosacral fractures while in military 
service, and lumbar arthritis was not compensably disabling 
within one year of his separation from active duty.


CONCLUSION OF LAW

Residuals of lumbosacral fractures were not incurred in or 
aggravated by military service, and lumbar arthritis may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002, prior 
to the appealed from rating decision, fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  The claim was thereafter 
adjudicated in the June 2003 rating decision.  While the 
notice failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for this service connection claim, that failure is harmless 
because the preponderance of the evidence is against the 
appellant's claim and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his services medical which include records 
from Valley Forge General Hospital.  The record also includes 
all identified and relevant postservice records and/or 
statements including records from V. Garabedian, M.D., 
Herbert Darlington, M.D., Khalid Scthi, M.D., Saeed Bajwa, 
M.D., Binghamton General Hospital, Lourdes Hospital, and VA 
Medical Centers in Albany, Lexington, and Syracuse. 

The Board recognizes that the veteran was not afforded a VA 
examination to obtain an opinion as to whether he sustained 
lumbosacral fractures while in military service.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the relevant subsection of 
the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that he sustained 
lumbosacral fractures in a 1963 motor vehicle accident that 
caused all of his other service connected disabilities, and 
these disorders in turn caused a number of his current back 
disabilities.  As explained below, lumbosacral x-rays taken 
several days after the motor vehicle accident were negative 
for a lumbosacral fracture.  Likewise, all the medical 
records for the first few years following the motor vehicle 
accident were negative for complaints and/or treatment 
related to any lumbosacral fractures.  For this reason, the 
Board finds that a medical opinion is not necessary to decide 
the claim because any such opinion could not establish the 
existence of the claimed inservice injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

Likewise, the record does not include a copy of the records 
the veteran reported are on file with Walter Reed Army 
Medical Center, the records held by the Social Security 
Administration in connection with his 1996 claim for 
disability, the records held by his employer in connection 
with his disability retirement, or his more recently 
identified records held by the Bronx VA Medical Center.  As 
noted above, lumbosacral x-rays taken several days after the 
1963 motor vehicle accident, as well as all the medical 
records for the first few years following the accident, were 
negative for a diagnosis of lumbosacral fractures.  For this 
reason, records prepared years later are not relevant, and 
the appellant has not presented a proffer of proof to the 
contrary.  Therefore, adjudication of his claim may go 
forward without them.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Claim

The veteran contends that he sustained lumbosacral fractures 
in a 1963 motor vehicle accident.  It is requested that the 
veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. 
§ 3.303.  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the veteran claims that he 
sustained lumbosacral fractures in a 1963 motor vehicle 
accident.  In this respect, May and June 1963 treatment 
records from Binghamton General Hospital, February 1964 
treatment records from Valley Forge General Hospital, and 
October 1964 statements from Drs. Garabedian and Darlington 
all document the veteran's complaints, diagnoses, and 
treatment following a May 1963 motor vehicle accident while 
serving on active duty for training (ACDUTRA) with the New 
York National Guard.  

Postservice, medical records show the veteran being diagnosed 
with lumbosacral degenerative disc disease starting in 2001.  
See VA lumbosacral studies ray dated in July 2001.  
Thereafter, lumbosacral magnetic resonance imaging scans 
dated in August 2002 and April 2004 show old vertebrae 
fractures.  The record includes diagnoses of a disc bulge, 
disc herniation, and/or spondylolisthesis.  See VA treatment 
records dated from July 2002 to May 2005; records from 
Lourdes Hospital dated from May 2002 to January 2003; and 
records from Dr. Scthi dated from September 2002 to November 
2002.  In January 2003, the veteran underwent a  lumbosacral 
decompression and fusion at Lourdes Hospital.

As to the origins of the above low back disorder, a VA 
physician in October 2002 opined that magnetic resonance 
imaging evaluation and computerized tomography (CT) showed 
severe disc/bone disease mainly at L1-L2 but also at L3 and 
L4.  The examiner opined that the L1-L2 problems could 
"definitely [have arisen] from the previous fracture that 
the patient sustained 30 years ago in the military."  In 
October 2004, the same VA physician opined that "most 
probably" the veteran's fractures at L1-L2 were sustained at 
the time of this motor vehicle accident.  

On the other hand, a June 1963 lumbosacral x-ray from 
Binghamton General Hospital, taken a few days after the May 
1963 motor vehicle accident, did not show any recent fracture 
or dislocation.  Similarly, the veteran's September 1963 
treatment summary from the Syracuse VA Medical Center, his 
January 1964 VA examination report, his February 1964 
treatment records from Valley Forge General Hospital, the 
March 1964 medical evaluation board, and the October 1964 
treatment summaries from Drs. Garabedian and Darlington were 
negative for any complaints or diagnoses related to fractures 
of the lumbosacral spine.

On review of the evidence addressing whether the veteran 
sustained lumbosacral fractures in the May 1963 motor vehicle 
accident, the Board finds that because June 1963 lumbosacral 
x-rays are negative for any evidence of a lumbosacral 
fracture or dislocation, and because contemporaneous medical 
records are likewise negative for any complaints or diagnoses 
related to lumbosacral fractures, that the weight of the 
evidence is against finding that such an injury occurred.

As to whether any current lumbosacral disorder is due to an 
in service lumbosacral fracture, the October 2002 and October 
2004 opinions from the veteran's VA physician that severe 
lumbar disc/bone disease is due to the inservice motor 
vehicle accident, as well as the December 2002 opinion from 
Drs. Scthi and Bajwa that spondylitic changes could be 
related to the veteran's previous trauma, are not persuasive 
because they are based entirely on a faulty inservice history 
provided by the veteran.  Simply put, contrary to the 
appellant's lay assertions, there is no contemporaneous 
medical evidence showing an in-service lumbar fracture, or 
for decades thereafter.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion).  Therefore, the preponderance 
of the competent evidence is against finding that current low 
back disorders had their onset inservice or that they are 
related to any incident of service.

Moreover, given the almost 30 years between the veteran's 
July 1964 separation from military service and first being 
diagnosed with degenerative disc disease in 2001, the Board 
finds no continuity of symptomatology.  38 C.F.R. § 3.303; 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.).  Likewise, the presumptions 
found at 38 C.F.R. §§ 3.307, 3.309, do not help the veteran 
because the record is negative for a diagnosis of arthritis 
within one year of separation from active duty.  

Given this evidentiary picture, the Board must conclude that 
the weight of the evidence is against the claim.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998).  Entitlement to service 
connection for residuals of lumbosacral fractures is 
therefore denied.  

In reaching the above conclusions, the Board has not 
overlooked the appellant's or his representative's written 
statements to the RO, the claimant's statements to his 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
and his representative's statements addressing the origins of 
the lumbosacral fractures are not probative evidence as to 
the issue on appeal.

The Board also considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.




ORDER

Entitlement to service connection for residuals of 
lumbosacral fractures is denied.


REMAND

As to entitlement to a TDIU a remand is required for VA to 
attempt to obtain identified medical records which may be on 
file with the Social Security Administration in connection 
with a 1996 application for disability benefits; records on 
file with his employer in connection a disability retirement; 
contemporaneous records identified as held by the Bronx VA 
Medical Center; as well as any outstanding records that may 
be on file with the Albany, Lexington, and Syracuse VA 
Medical Centers, and Binghamton General and Lourdes 
Hospitals.  38 U.S.C.A. § 5103A(b) (West 2002).

Moreover, a remand is required to secure a new VA examination 
report which addresses the current severity of each of his 
service connected disabilities.  This is necessary in light 
of the fact that the February 2005 VA examiner wrongly 
reported that the veteran's injuries were sustained as a 
result of a fall from the mast of a naval vessel, thus 
calling into question whether the examiner reviewed the file 
as required.  38 U.S.C.A. § 5103A(d) (West 2002); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("[F]ulfillment of 
the statutory duty to assist includes the conduct of a 
through and contemporaneous medical examination, one which 
takes into account the records of prior treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.")

Similarly, a remand is required to obtain from the veteran an 
employment history for the five year period preceding the 
date on which he claims to have become unemployable, as well 
as a work history from each employer named in that history.  
38 U.S.C.A. § 5103A(b); VA Adjudication Procedure Manual 
(M21-1), Part VI, Chapter 7 (Sept. 2, 2005). 

Next, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), include a duty to provide 
notice addressing how an effective date is assigned.  As this 
notice was not provided, further development is in order.  

Finally, as to entitlement to an increased rating for a major 
depressive disorder, in an August 2005 statement the veteran 
expressed disagreement with the March 2005 rating decision 
that granted a 50 percent rating for his major depressive 
disorder.  No further action was taken by the RO.  Hence, 
this issue must be remanded to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claims on appeal as outlined by the Court 
in Dingess.  The corrective notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.

2.  The RO should obtain from the veteran 
an employment history for the five year 
period preceding the date on which he 
claims he became unemployable due to his 
service connected disorders, as well as a 
work history from each named employer.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims files and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured a written unavailability 
memorandum must be prepared and added to 
the claims folders.

4.  The RO should obtain and associate 
with the record all pertinent post-2001 
medical records that have not already be 
associated with the record from the 
Bronx, Albany, Lexington, and Syracuse VA 
Medical Centers; as well as from Walter 
Reed Army Medical Center.  If any 
pertinent records are not available or if 
the search for the records yields 
negative results, that fact should 
clearly be documented in the claims files 
and the veteran notified in writing.  
Because these are Federal records, if 
they cannot be secured a written 
unavailability memorandum must be 
prepared and added to the claims folders.

5.  After obtaining all needed 
authorizations, the RO should obtain and 
associate with the record all medical 
records associated with his disability 
retirement.  If any pertinent records are 
not available or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims files and the veteran notified in 
writing.  

6.  After obtaining all needed 
authorizations, the RO should obtain and 
associate with the record any pertinent 
post 2001 medical records that have not 
already be associated with the record 
from Binghamton General and Lourdes 
Hospitals.  If any pertinent records are 
not available or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims files and the veteran notified in 
writing.  

7.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded VA examinations to ascertain the 
current severity of each of his service 
connected disabilities.  The claims 
folders are to be provided to the 
physicians for review in conjunction with 
the examinations.  All indicated tests 
and studies deemed appropriate by the 
examiners must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating his 
disabilities the examiners are to provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of the disabilities.  

As to the TDIU claim, the examiners 
should provide a consensus opinion as to 
the degree each of the veteran's service 
connected disabilities impairs his 
ability to obtain and maintain 
employment.  In providing the opinion, 
the examiners should comment on the 
diagnoses of unemployability found in the 
record.

8.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

9.  Thereafter, the RO must readjudicate 
the veteran's claim of entitlement to a 
TDIU.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since the March 2005 SSOC and all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.  

10.  As to entitlement to an increased 
rating for a major depressive disorder, 
the RO should issue a statement of the 
case.  If, and only if, the veteran files 
a timely substantive appeal, this issue 
should be returned for review by the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


